DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a retracted position in an extended position” in Line 23. These should be “the  retracted position in the extended position” since Claim 1 has these positions in the preamble.
Claims 1 recites the limitation "the intermediate position" in Line 34.  There is insufficient antecedent basis for this limitation in the claim
The issues in Claim 1 are also present in the other independent claims, including “the wing” on line 39 of Claim 8
Claims 10 recites the limitation "the second connecting link" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims  rejected for being  dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 4159089 A).
Cole discloses:
8. A flap system for driving a leading-edge flap between a retracted position and an extended position, the system comprising:
a leading-edge flap having a first flap joint (43) and a second flap joint (32),
a first scissor link (20),
a second scissor link (28),
a first connecting link (26), and
an actuator (22), wherein the actuator is coupled (at 21) with either the first scissor link (20) or the first connecting link,
wherein the first scissor link comprises a first support joint (21) for rotatably supporting the first scissor link on a first structurally fixed point, wherein an end of the first scissor link opposed to the first support joint is coupled (via 36+35) with the first flap joint (43),
wherein the first connecting link comprises a second support joint (25) for rotatably supporting the first connecting link on a second structurally fixed point and wherein an end of the first connecting link opposed to the second support joint is rotatably coupled (at 27) with an end of the second scissor link,
wherein an end of the second scissor link (28) opposed to the end coupled with the first connecting link is coupled (directly) with the second flap joint (32),
wherein additionally the first scissor link and the second scissor link are rotatably coupled to each other (via 31 + 30) to form a scissor arrangement,
wherein the actuator, the first scissor link, the second scissor link and the first connecting link are arranged to actively place the leading-edge flap from a retracted position (Fig. 1) into an extended position (Fig. 3), and
wherein the actuator, the first scissor link, the second scissor link and the first connecting link are configured and arranged to actively place the leading- edge flap from a retracted position into an intermediate position (Fig. 2), in which a chord axis of the flap is adjusted to a desired angle relative to a local chord axis of the wing, and to provide a translational motion (along slot 31) afterwards along the chord axis of the flap moving the leading-edge flap into an extended position  (Fig. 3), in which the angle of the chord axis of the flap relative to the local chord axis of the wing is increased in a range of 10 to 15 degrees (compare angles in Fig. 2 and 3).

9. The system of claim, 8, wherein the actuator, the first scissor link, the second scissor link and the first connecting link are configured and arranged to actively place the leading-edge flap from a retracted position into an intermediate position (Fig. 2), in which the chord axis of the flap is adjusted to the desired angle relative to the local cord axis of the wing, while the leading-edge flap remains below the local cord axis of the wing, and to provide a translational motion afterwards along the chord axis of the flap moving the leading-edge flap into the extended position (Fig. 3) at least partially above the local cord axis of the wing (the flap is both partially above and partially below wing chord plane 11A in both Fig. 2 and 3).

10. The system of claim 8, wherein the second connecting link (36) has a shorter length (about two thirds) than the first connecting link (26).

12. The system of claim 8, wherein one of the first scissor link (20) and the second scissor link (28) comprises a recess (See Fig. 7, area containing 28) along a main extension direction through which the other one of the first scissor link and the second scissor link passes, and
wherein the first scissor link and the second scissor link are rotatably coupled (at 30) in a region of the recess.

13. The system of claim 8, wherein the first scissor link and the second scissor link comprise a rotary scissor joint (rotates about 30) for coupling the first scissor link and the second scissor link, wherein the scissor joint is placed in a central region (See Fig. 2, 30 is in the middle of both 20 and 28) of each scissor link.

14. The system of claim 8, wherein the second scissor link is directly coupled (at 32, directly coupled to bracket 33) with the flap.

15. A flap system for driving a leading-edge flap between a retracted position and an extended position, the system comprising:
a leading-edge flap having a first flap joint (43) and a second flap joint (32),
a first scissor link (20),
a second scissor link (28),
a first connecting link (26), and
an actuator (22), wherein the actuator is coupled (at 21) with either the first scissor link (20) or the first connecting link,
wherein the first scissor link comprises a first support joint (21) for rotatably supporting the first scissor link on a first structurally fixed point, wherein an end of the first scissor link opposed to the first support joint is coupled (via 36+35) with the first flap joint (43),
wherein the first connecting link comprises a second support joint (25) for rotatably supporting the first connecting link on a second structurally fixed point and wherein an end of the first connecting link opposed to the second support joint is rotatably coupled (at 27) with an end of the second scissor link,
wherein an end of the second scissor link (28) opposed to the end coupled with the first connecting link is coupled (directly) with the second flap joint (32),
wherein additionally the first scissor link and the second scissor link are rotatably coupled to each other (via 31 + 30) to form a scissor arrangement,
 and
wherein the actuator, the first scissor link, the second scissor link and the first connecting link are configured and arranged to actively place the leading- edge flap from a retracted position (Fig. 1) into an intermediate position (Fig. 2), in which the leading-edge flap is positioned completely ahead (See 18 in Fig. 2, it makes a right angle with the rear of the flap but doesn’t intersect the wing) of a leading edge of the wing (12), but below (almost the entirety of the flap is below) a local cord axis (11A) of the wing, with a gap (distance of arrow of 17 in Fig. 2) between a rear edge of the leading-edge flap and the leading edge of the wing, and from the intermediate position into an extended position, in which the leading-edge flap is positioned completely ahead (when 12B is used) of the leading edge of the wing, and at least partially above the local cord axis (See position of 11A in Fig. 3) of the wing, and retaining the gap (“width of the aerodynamic slot 17 and the flap angle 19 can be regulated”; Column 6 line 56) between the rear edge of the leading-edge flap and the leading edge of the wing.

16. A wing (“wing of the airplane”; Column 1 Line 14) having a leading-edge region (12) and a trailing edge region (since it has a leading edge it must have a trailing), as well as at least one system according to claim 1 installed inside the wing.

17. The wing according to claim 16, wherein the system is arranged in the leading-edge region (12).

18. The wing according to claim 16, wherein the system is configured to move the flap below a wing leading edge point up to an angle of 117 degrees between a local flap chord and a local wing chord (obtuse angle between 10A and 11A is over 120 degrees).

19. The wing according to claim 16, wherein the flap system is further designed to limit a gap between a trailing edge of the flap and a leading- edge point of the wing to 2% of a local wing chord (17 is very short).

20. An aircraft (“wing of the airplane”; Column 1 Line 14) having at least one wing according to claim 16.

Allowable Subject Matter
Claims 1-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642